Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  March 8, 2011                                                      Robert P. Young, Jr.,
                                                                               Chief Justice

  140735(100)                                                        Michael F. Cavanagh
  140738(100)                                                              Marilyn Kelly
                                                                     Stephen J. Markman
                                                                     Diane M. Hathaway
                                                                         Mary Beth Kelly
  AUTO-OWNERS INSURANCE COMPANY,                                         Brian K. Zahra,
          Plaintiff/                                                                Justices
          Counter-Defendant/Appellee,
  v                                            SC: 140735
                                               COA: 277574
                                               Mason CC: 05-000436-CZ
  FERWERDA ENTERPRISES, INC., d/b/a
  HOLIDAY INN EXPRESS LUDINGTON,
            Defendant/
            Counter-Plaintiff/Appellant,
  and
  DARYL BRONKEMA, Next Friend of
  JACKSON THOMAS BRONKEMA,
  CALEB ANDREW BRONKEMA and
  SAVANNAH JOY BRONKEMA, and
  DARYL BRONKEMA, Individually,
  and MELISSA BRONKEMA,
             Defendants.
  _________________________________________/

  AUTO-OWNERS INSURANCE COMPANY,
          Plaintiff/
          Counter-Defendant/Appellee,
  v                                            SC: 140738
                                               COA: 277574
                                               Mason CC: 05-000436-CZ
  FERWERDA ENTERPRISES, INC., d/b/a
  HOLIDAY INN EXPRESS LUDINGTON,
            Defendant/
            Counter-Plaintiff/Appellee,
  and
  DARYL BRONKEMA, Next Friend of
  JACKSON THOMAS BRONKEMA,
  CALEB ANDREW BRONKEMA and
                                                                                                               2


SAVANNAH JOY BRONKEMA, and
DARYL BRONKEMA, Individually, and
MELISSA BRONKEMA,
           Defendants-Appellants.
_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s October 27,
2010 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 8, 2011                       _________________________________________
       d0228                                                                 Clerk